Citation Nr: 0207486	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.  The appellant is the veteran's widow.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

REMAND

In reviewing the record, a certificate of death notes the 
veteran's death from cancer of the lung, which metastasized 
to his liver, brain and bone marrow.  In addition, the 
veteran was noted to have had atherosclerotic heart disease.  
The appellant contends that the veteran was exposed to 
radiation in service, and that this exposure caused his lung 
cancer.  

The term radiation-exposed veteran means a veteran that 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2001).  A radiation-risk activity has been 
defined as participation in the occupation of Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946; or a prisoner-of-war in 
Japan or an onsite participant in nuclear testing, that would 
have allowed for an opportunity to be exposed to ionizing 
radiation.  38 C.F.R. § 3.309(d)(3)(ii).  

Bronchiolo-alveolar carcinoma, a rare form of lung cancer, is 
a disease subject to presumptive service connection on a 
radiation basis.  38 U.S.C.A. § 1112(c)(2)(P) (West Supp. 
2002); 38 C.F.R. § 3.309(d)(1), (2)(xvi).  

The veteran's personnel records reflect that he served 
onboard the USS LSM 386.  He participated in the occupation 
of Sasebo Naval Base, Kyushu, Japan, commencing September 22, 
1945; and the occupation of Kure Naval Base, Honshu, Japan, 
commencing October 6, 1945.  The appellant, in her notice of 
disagreement, reported that "[t]he veteran through official 
military records and witness statement[s] was in Hiroshima, 
Japan within weeks of the atomic bomb explosion and was 
exposed to the residuum of ionizing radiation."  The 
appellant's representative has argued that the veteran was 
within 50 miles of Hiroshima and Nagasaki, based on service 
personnel records, and not actually in either of the two 
cities.

The Board notes that 38 C.F.R. § 3.311(b)(2) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases, while not 
accorded the benefit of the regulations regarding presumptive 
service connection, have been determined to be potentially 
radiogenic in nature, and may therefore be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that disease resulted 
from exposure to radiation in service.  A review of this 
listing reveals lung cancer to be a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(iv) 
(2001).

In this respect, for a veteran who does not meet the 
definition of a radiation-exposed veteran and develops a 
radiogenic disease following his separation from service, and 
the veteran contends that the disease resulted from exposure 
to ionizing radiation during service, an assessment must be 
made as to the size and nature of the radiation dose.  In 
this case, the dose estimate procedures outlined under 38 
C.F.R. § 3.311(a)(2)(iii) are for application.  Pursuant to 
this regulation, a request must be made for any available 
records concerning the veteran's exposure to radiation.  The 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records must then be forwarded to the Under Secretary 
for Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

If it is determined that a veteran was exposed to ionizing 
radiation as a result of the claimed activities, and the 
veteran subsequently developed a radiogenic disease, and the 
disease first became manifest within the period specified in 
38 C.F.R.§ 3.311(b)(5) (in the case of lung cancer, 5 years 
or more after exposure), then before its adjudication the 
claim must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  This regulation indicates that the Under Secretary 
for Benefits is to consider the claim with reference to 
specified factors and may request an advisory medical opinion 
from the Under Secretary for Health.  If, after 
consideration, the Under Secretary for Benefits determines 
that there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

To date, the record does not reflect that the RO has 
performed the above noted development.  The regulations 
provide that the report of the Undersecretary for Health is 
to be made to the RO.  There is no provision allowing the 
Board to obtain these reports apart from the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In accordance with the development 
requirements set forth in 38 C.F.R. § 3.311, the 
RO must request any available records concerning 
the veteran's exposure to radiation.  Such a 
request would normally include, but may not be 
limited to, the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other 
records which may contain information pertaining 
to the veteran's radiation dose in service.  All 
such records must then be forwarded to the Under 
Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii).

2.  If it is then determined that the veteran was 
exposed to ionizing radiation as a result of his 
occupation of the Sasebo and Kyushu naval bases, 
the claim should also be referred to the Under 
Secretary of Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory medical 
opinion from the Under Secretary for Health, if 
found to be necessary.

3.  After the above development has been 
completed, and after giving the appellant an 
opportunity to supplement the record, the RO 
should review the case and ensure that all 
indicated actions are complete.  The RO should 
then re-adjudicate the issue of entitlement to 
service connection for cause of the veteran's 
death.  If the benefit sought is not granted, the 
appellant and her representative should be 
furnished a supplemental statement of the case 
and be afforded opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

